Citation Nr: 1711250	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  09-03 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a salivary gland condition. 

2.  Entitlement to service connection for left hip osteoarthritis. 

3.  Entitlement to service connection for degenerative bone disease.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection posttraumatic stress disorder (PTSD). 

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for amputation of the femur of the left leg.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for radiation burns of the inner thighs.
 
8.  Entitlement to a compensable rating for the service-connected bilateral hearing loss.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancé


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1976. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge in January 2013.  A transcript of the hearing is of record.

In November 2014, the Board remanded the appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In November 2014, the Board remanded the Veteran's appeal to, inter alia, obtain opinions for the Veteran's under 38 U.S.C.A. § 1151 claims, verify the Veteran's exposure to radiation in service, and readjudicate the Veteran's claims.  The Board's review of the record shows that the AOJ failed to take action on many of the directives of the November 2014 remand, including, but not limited to, the specific directives mentioned above.  See D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008); Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999).  The Veteran's representative has also taken note of the incomplete development by the AOJ in an October 2016 Brief and has requested remand for completion of all the remand directives.  In short, the appeal is not yet ripe for appellate review as most development remains incomplete, and the Board finds that the AOJ has prematurely returned the matter to the Board.  Consequently, a remand is again needed to ensure that the directives of the November 2014 remand are implemented by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Complete the development requested in the November 2014 remand, including, but not limited to, obtaining opinions for the Veteran's under 38 U.S.C.A. § 1151 claims and verification of the Veteran's exposure to radiation.  

2.  After completing all of the outstanding development requested in the November 2014 remand, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

